23 F.3d 403NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornelius TUCKER, Jr., Plaintiff Appellant,v.Richard SAMUEL, Sergeant;  Wilford Shields, Superintendent;Joel Herron;  Lynn Phillips;  Officer Harris;  OfficerHorton;  Officer Sutton;  Gary T. Dixon, Warden;  OfficerDavis, Defendants Appellees.
No. 93-7187.
United States Court of Appeals, Fourth Circuit
Submitted:  April 12, 1994.Decided:  May 17, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-93-163-H)
Cornelius Tucker, Jr., Appellant Pro Se.
E.D.N.C.
VACATED AND REMANDED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Cornelius Tucker appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint for failure to comply with a pre-filing injunction.  Recently, the pre-filing injunction at issue in this case was found invalid, rendering the district court's reliance on it as a basis for dismissal error.  See Tucker v. Seiber, No. 93-7239 (4th Cir.  Mar. 2, 1994) (unpublished).  Therefore, we grant Tucker's request to proceed in forma pauperis and vacate the district court's order dismissing the complaint.*  We remand the case for further proceedings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED


*
 Tucker has filed a motion to remand all his pending appeals.  We deny this motion